 Case 0:17-cv-60533-JEM Document 218 Entered on FLSD Docket 08/02/2019 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                   Fort Lauderdale Division

                    Case Number: 17-cv-60533-MARTINEZ/OTAZO-REYES

     RODNEY SCOTT PATTERSON,

           Plaintiff,

     vs.

     AMERICAN AIRLINES, INC.,

           Defendant.
                                           /

                            Plaintiff’s Notice Striking [DE 218]
                           The Amlong Firm’s Rule 11 Motion re:
                        American Airlines, Inc.’s Motion for Sanctions

              Amlong & Amlong, P.A., d/b/a The Amlong Firm hereby gives notice of

     striking The Amlong Firm’s Rule 11 Motion re: American Airlines, Inc.’s

     Motion for Sanctions, which was, inadvertently, filed instead of served by the

     undersigned’s assistant.




aa
pa   The Amlong Firm ● 500 Northeast Fourth Street ●   Fort Lauderdale, FL 33301   ●   954.462.1983
Case 0:17-cv-60533-JEM Document 218 Entered on FLSD Docket 08/02/2019 Page 2 of 2



                                               Respectfully Submitted,


                                               /s/ William R. Amlong
                                               WILLIAM R. AMLONG
                                               Florida Bar No: 470228
                                               WRAmlong@TheAmlongFirm.com
                                               AMLONG & AMLONG, P.A.

                                               Attorneys for Defendant
                                               500 Northeast Fourth Street
                                               Second Floor
                                               Fort Lauderdale, Florida 33301-1154
                                               (954) 462-1983


                                    Certificate of Service

       I HEREBY CERTIFY that a true and correct copy of the foregoing has
  been furnished by Electronic Delivery this 2nd day of August, 2019, to all
  counsel of record and via U.S.Mail to Scott Patterson, 1092 NW 139th Terrace,
  Pembroke Pines, Florida 33028.

                                               /s/ William R. Amlong
                                               WILLIAM R. AMLONG


  \\amlong3\cpshare\CPWin\HISTORY\190708_0001\1538.2B4




                                                                           Page 2 of 2
